BY THE COURT:
In the opinion filed herein, the court should have said that the motion for a directed verdict was properly overruled because the trial court was without power to *say that the claimed easement was not appurtenant to the land. That was a question to be determined by the jury. It does npt follow that because the first 170 lots were not sold with such appurtenants that subsequent sales did not carry such an appurtenance. We are not to be understood *398as directing the trial court to hold on retrial that the plaintiff had the appurtenance claimed as a matter of law. It is a question of fact. The former opinion is modified accordingly. The former judgment is adhered to and the application for rehearing is denied. .